DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Chang et al.
Furui (US Pub. No. 2011/0210987 A1) discloses:
Regarding claims 1 and 11, a projection system (i.e. image display system; Figure 1, element 1), comprising: a processing module (i.e. image processing apparatus; Figure 1, element 3), a projection module (Figure 1, element 21) and a photographing module (Figure 1, element 4), wherein: the projection module (Figure 1, element 21) is coupled to the processing module (Figure 1, element 3), and used for projecting a first projection image (Figure 1, element P1) based on a projection scope (Figure 1, element P), wherein the first projection image (Figure 1, element P1) includes a plurality of first positioning grid points (i.e. first diagram [page 7, paragraph 0075, lines 1-2]; Figure 4, element D111); and the photographing module (Figure 1, element 4) is coupled to the processing module (Figure 1, element 3), wherein the part of the first projection image (Figure 1, element P1) includes the plurality of first positioning grid points (i.e. first diagram [page 7, paragraph 0075, lines 1-2]; Figure 4, element D111), and the area of an overlapped part of the photographing scope (i.e. the photographing device [Figure 1, element 4] acquires a photographed image by photographing the entire area on the 
Regarding claims 2 and 12, the quantity of the plurality of first positioning grid points (Figure 4, element D111) is smaller than the quantity of the 
Furui teaches the salient features of the present invention as explained above except (regarding claims 1 and 11) a photographing module used for capturing a part of the first projection image based on a photographing scope, so as to obtain a first photographic image.
Chang et al. (US Pub. No. 2015/0304617 A1) discloses a photographing module (Figure 3, element 200) used for capturing a part of the first projection image (Figure 3 illustrated a camera [Figure 3, element 200] capturing just a section/part of the image projected by the projector [Figure 3, element 100]) based on a photographing scope (i.e. photographed pattern image), so as to obtain a first photographic image (page 3, paragraph 0057, lines 3-5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a photographing module used for capturing a part of the first projection image based on a photographing scope, so as to obtain a first photographic image as shown by Chang et al. in combination with Furui’s invention for the purpose of acquiring the photographed pattern image that does not completely coincide with an original pattern image but has a slight difference therebetween (Chang et al., page 3, paragraph 0058, lines 3-5).

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) wherein the projection module (Figure 1, element 22) projects a second projection image (Figure 1, element P2) based on the projection scope (Figure 1, element P), and the second projection image (Figure 1, element P2) includes a plurality of second positioning grid points (Figure 4, element D112).  However, Furui and the prior art of record neither shows nor suggest a projection system wherein the photographing module captures a part of the second projection image based on the photographing scope, so as to obtain a second photographic image, the second photographic image includes a part of the plurality of second positioning grid points, and the processing module compares the plurality of second grid point coordinates of the part of the plurality of second positioning grid points of the second photographic image with the corresponding part of the plurality of preset grid point coordinates in order, so as to determine whether to adjust the plurality of preset grid point coordinates.
Regarding claim 9, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) comprising: another projection module 
Regarding claim 13, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) wherein the projection module (Figure 1, element 22) projects a second projection image (Figure 1, element P2) based on the projection scope (Figure 1, element P), and the second projection image 
Regarding claim 19, Furui (US Pub. No. 2011/0210987 A1) discloses a projection system (Figure 1, element 1) comprising: another projection module (Figure 1, element 23), which is coupled to the processing module (Figure 1, element 3), and used for projecting another first projection image (Figure 1, element P3) based on a projection scope (Figure 1, element P), wherein the another first projection image (Figure 1, element P3) includes a plurality of other first positioning grid points (Figure 4, element D113).  However, Furui and the prior art of record neither shows nor suggests a projection method comprising capturing a part of the another first projection image based on the photographing scope, so as to obtain another first photographic image, wherein the part of the another first projection image includes the plurality of other first positioning grid points, and the area of the photographing scope is smaller than the sum of the areas of the projection scope and the another projection scope; analyzing the 
Regarding claims 4-8, 10, 14-18 and 20, the claims are allowable based on their dependence from allowable claims 3, 9, 13 and 19 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US Pub. No. 2019/0104290 A1) discloses a projection system including a processing device and a projector is provided.  The projector is coupled to the processing device.  The projector includes a projection unit and an image capturing unit.  The projection unit is configured to project an image frame onto a projection plane, where the image includes a grid point array.  The image capturing unit is configured to capture the image frame on the projection plane according to a plurality of setting parameters, so as to obtain a plurality of captured images corresponding to the setting parameters.  The processing device selects one of the captured images meeting a preset image condition as a desired captured image, and sets the image capturing unit according to a desired setting parameter.  In addition, an automatic setting method is 
Lin (US Pub. No. 2018/0061021 A1) teaches an image correction method of projector and an image correction system.  An image capturing apparatus shoots a physical calibration panel to obtain a first image, and shoots an outputting image of a calibration panel pattern on a projection screen outputted from the projector to obtain a second image.  A processor analyzes the first image to obtain a first calibration parameter and a first homography matrix, and performs an undistorting operation for the second image based on the first calibration parameter to obtain a third image.  The processor analyzes the third image to obtain a second calibration parameter and a second homography matrix of the projector.  The processor performs a compensating operation for an original image to be outputted from the projector based on the second calibration parameter, the second homography matrix and the first homography matrix to obtain a compensated image. 
Ryu et al. (US Pub. No. 2015/0077596 A1) shows a depth information based optical distortion correction (ODC) circuit and method.  The ODC circuit includes a depth acquisition unit acquiring a depth of an image, a grid generation unit dynamically generating a correction grid corresponding to the depth of the image using depth information of the image and a projection matrix, and a distortion correction unit correcting optical distortion in the image using the correction grid.  The corrected image can then be stored, transmitted, or otherwise output.  The image can be a single static image or photograph or a frame in a video recording. 

grid points. 
Hasegawa et al. (US Pub. No. 2013/0057707 A1) teaches an image projecting device, including a projecting part configured to project an image for calibration onto a projection object, an image capturing part configured to capture an image of an area including the projection object with a projected image for calibration, a binary image producing part configured to calculate plural first thresholds corresponding to plural first divided areas provided by dividing the area, based on a captured image, and to produce a binary image of the captured image, based on the first thresholds, and a 
Hung et al. (US Pub. No. 2013/0027599 A1) shows a projector module, a photography module and a processing module.  The projector module projects a first image frame to an object surface.  The photography module photographs the object surface to derive a second image frame including the first image frame and an indication point, wherein the indication point is formed by light projected on the object surface by an external device.  The processing module analyzes the second image frame to derive coordinate of the indication point in the second image frame, derives coordinate of at least a feature point of the first image frame in the second image frame according to a linear-approximation method, and transforms the coordinates of the indication point in the second image frame to the coordinates in the first image frame by using two-dimensional coordinate transformation equations. 
Sun (US Pub. No. 2010/0277655 A1) discloses a method including capturing a first image of a display surface with an image capture device, the display surface having a first plurality of fiducial marks.  A first smoothing function is performed on fiducial marks appearing in the first image, thereby generating a first regularized set of fiducial marks having a smooth variation in spacing between adjacent fiducial marks.  A first plurality of meshes is generated based on the first regularized set of fiducial marks.  The first plurality of meshes is configured to map a first domain associated with the display surface to a second domain associated with the image capture device. 
Iwatsuki et al. (JP 2012-237604 A) teaches a projection optical system including a laser light source; a collimator lens; a half mirror for separating a laser beam; a DOE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
04/09/2021